DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. The applicant argues that the claims as amended overcome the prior art of record. The examiner disagrees and respectfully submits that the previously applied prior art reads on the amendments to the claims filed 11/29/2022. The rejection of the claim amendments may be seen, below:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 9, 10, 11, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090131827 A1 to Crocker et al. (hereinafter, Crocker) in view of US 8,034,003 B2 to Pesce et al. (hereainfter, Pesce).
Regarding Claims 1, 5, 9, 10, 11, 15, 18 and 19 Crocker discloses a cannula (cannula 108, Figs. 7A-7C and Figs. 12A-12D that show tissue disrupter 270, which is an a variation of the tissue disrupter 138 as seen in Figs. 7A-7C), comprising inter alia: 
a first portion (proximal portion 222) having a first length and a first stiffness (proximal portion 222 of cannula 108 may be stiffer relative to distal portion 226, paragraph 0073); 
a second portion (distal portion 226) having a second length attached to the first portion, the second length having a second stiffness which is less than the first stiffness (distal portion 226 may be less stiff than proximal portion 222 of cannula 108, paragraph 0073) with a swaged portion (224);
an aspirator tip (tissue disrupter 270) attached to a distal end of the second portion (disrupter tip 270 may be swaged or otherwise attached to the distal end of the cannula shaft, paragraph 0080), the aspirator tip defining one or more openings (one or more aspiration openings 278, paragraph 0080) which are in fluid communication with an aspiration lumen defined through the first length (lumen that exists in proximal portion 222, best seen in Fig. 7B), second length (lumen that exists in distal portion 226, best seen in Fig. 7C), and aspirator tip (tissue disrupter 270);
wherein the one or more openings (one or more aspiration openings 278, paragraph 0080) through the aspirator tip (lumen 280) defines an enlarged entry pathway which opens in a distal direction at the distal end of the second portion such that the aspirator tip extends across and partially obstructs the entry pathway which remains (as shown below in annotated Fig. 12B, with dotted line indicated a pathway that opens in a distal direction, and additional solid lines pointing to portions of the aspirator tip which extend across and configured to obstruct the entry pathway)

    PNG
    media_image1.png
    264
    457
    media_image1.png
    Greyscale

and is in fluid communication with an aspiration lumen (aspiration openings 278 are in fluid communication with lumen 280, lumen 280 is in fluid communication with the lumen in the second length, and the lumen in the second length is in fluid communication with the first length; note that the lumens within the first length and second length, in combination with aspirator tip and the lumen 280 that is defines the aspirator tip are each fluidically connected to accommodate the aspiration of bone marrow (paragraph 0081),
where the second portion is formed at a first outer diameter such that the first and second portions are configured to be rotated about the longitudinal axis (paragraph 0055),
where the aspirator tip further includes radiused portions defining an arc angle (angle along b in annotated Fig. 12A, below) and side edges (angles along a1 and a2 in annotated Fig. 12 A, below) which are bounded by the radiused portions, where the arc angle extends at up to 180 degrees, and

    PNG
    media_image2.png
    254
    450
    media_image2.png
    Greyscale

a hub (132) attached to a proximal end of the first portion and a handle (104) removably attached to the hub. 
Crocker discloses the claimed invention as set forth and cited above except for expressly disclosing where the speed of rotation is up to 220 rpm. However, Pesce teaches a cannula for tissue harvesting and further teaches a rotational speed of that a rotational speed of 100-500 rpm (col. 16, ll. 60-64). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the rpm speed of Crocker with the speeds of Pesce as Pesce sets forth that this would have provided an extraction device that maximizes cell viability and provides an efficient and easy-to-use device (col. 1, ll. 54-61).
Regarding Claims 4 and 14, Crocker as modified discloses cannula of Claims 1, 11 and 20. Crocker as modified also discloses where the first and second portions are configured to withstand a deflect about a longitudinal axis of the cannula at least than 50 grams of force.
NOTE: Paragraph 0122 of the instant application sets forth that in order to provide deflection of less than 50 grams, the characteristics of the disruption tip would  have (a) specific radius ([0089] The device radius 140 can be between, e.g., 0.050 and 0.065 in), (b) specific width ([0075] … the longitudinal base sides 108 can have a width of between, e.g., 0.122 in. and 0.132 in. … ) and a (c) specific diameter ([0120] … having a tip diameter of e.g., 0.127 inch.) when being rotated at the described rates. These required dimensions are shown below:
(a) Regarding the radius, Crocker discloses where the disruption tip has a width between 0.050 and 0.065 (as set forth at paragraph 0081, the outer diameter of the aspirator tip is 0.130 inches, therefore, the radius of the aspirator tip is 0.065 inches).
(b) Regarding the width, Crocker discloses wherein the disruption tip has a width of 0.130 inches (as set forth at paragraph 0081, the outer diameter of the aspirator tip is 0.130 inches, and the outer diameter is the same as the aspirator thickness).
 (c) Regarding the diameter, Crocker discloses wherein the disruption tip has a width of 0.130 inches (as set forth at paragraph 0081). While Crocker does not expressly disclose a radius of 0.127 inches, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the diameter of 0.130 inches to be the diameter of 0.127 inches as claimed, as this would have been any number of diameters a skilled artisan would chose for the purposes of providing a disruption tip with a diameter deflection as less than 50 grams of force. Such a modification would have involved a mere change in the size of a component and a change in size is generally recognized within the level of ordinary skill in the art.
Such predictable and obvious modified dimensions would yield a cannula is configured to deflect about its longitudinal axis at less than 50 grams of force.

Claims 2, 3, 6-8, 12, 13, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crocker in view of Pesce and further in view of Fort Wayne Metals at https://web.archive.org/web/20151230151252/https:// www.fwmetals.com/ products/hhs-tube/, achieved December 2015 (hereinafter, Fort Wayne Metals).
Crocker as modified discloses the cannula of Claims 1, 11 and 20, including where the second portion 226 is swaged from a first to a second smaller diameter (224, Fig. 9), where the first outer diameter is 0.117 in and the second outer diameter if 0.112 in (paragraph 0073 that the outer diameter may start at 0.085 inches and layers having thicknesses ranging from 0l.001 to 0.010 inches may be added until a desired thickness is reached). Crocker as modified does not expressly disclose where the first and second portions are configured to withstand a toque of 35 inch-ounces to 100-inch ounces .
NOTE: Paragraph 120 of the instant application sets forth that in order to provide where the first and second portions are configured to withstand a toque of 35 inch-ounces to 100-inch ounces, the characteristics of the second portion would be a 0.016 inch stainless steel wire, 14 swaged torque coil having a tip diameter of e.g., 0.127 inch.
However, Fort Wayne Metals teaches Fort Wayne Metals teaches a 1 layer, 14 filars/strand wire coiled body. Fort Wayne Metals teaches ranges of the inside and outside diameter the tube that would yield a coil diameter of 0.016 inches (see Page 2 under specifications. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the first and second portion of Crocker to be the coiled body of Fort Wayne Metals, as Fort Wayne Metals teaches that these dimensions are often used to transmit torque and pushing forces due to its exceptional whip free characteristics and high resistance to kinks (see Page 1 of Fort Wayne Metals).
Such predictable and obvious dimensions and materials would yield a cannula configured to withstand a torque of 35 inch-ounces to 100 inch-ounces.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791